Citation Nr: 1526689	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  11-14 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include degenerative disc disease of the cervical spine. 

2.  Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.  

3.  Entitlement to a rating in excess of 50 percent for depressive disorder, not otherwise specified. 

4.  Entitlement to a rating in excess of 10 percent for right ankle strain. 

5.  Entitlement to a rating in excess of 30 percent for right knee replacement. 

6.  Entitlement to a rating in excess of 10 percent for left knee condition.

7.  Entitlement to a rating in excess of 10 percent for left hip condition. 

8.  Entitlement to service connection for coronary artery disease. 
9.  Entitlement to service connection for sleep apnea.  

10.  Entitlement to service connection for right leg condition. 

11.  Entitlement to service connection for left leg condition.  

12.  Entitlement to service connection for headaches. 

13.  Entitlement to service connection for left shoulder condition.  

14.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; S.W., the Veteran's spouse; and E.D.M, the Veteran's friend 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served in the Missouri Air National Guard from March 1977 to March 1983, with active duty for training status (ACDUTRA) from March 1977 to June 1977.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In May 2014, the Board remanded the Veteran's claims in order to afford him a hearing before a member of the Board.  This hearing was held in May 2015 and a transcript of the proceeding is associated with the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the Veteran provided testimony before a Decision Review Officer in June 2013 and a transcript of that hearing is also associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to TDIU and entitlement to service connection for right and left leg conditions, headaches, coronary artery disease, sleep apnea and left shoulder condition, as well as higher ratings for depressive disorder, right ankle strain, right knee replacement, left knee condition, and left hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  After resolving reasonable doubt in favor of the Veteran, his degenerative disc disease of the cervical spine is related to a period of active duty for training. 

2.  After resolving reasonable doubt in favor of the Veteran, his degenerative disc disease of the lumbar spine is related to a period of active duty for training.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2014).    

2.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2014).    
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Active military, naval, and air service includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a), 3.7(r) (2014).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection Claims 

The Veteran seeks entitlement to service connection for neck and back disabilities.  A September 2013 VA examination report confirmed diagnoses of lumbar degenerative disc disease and cervical degenerative disc disease.  As such, the current disability requirement of service connection has been met. 

During his May 2015 Board hearing, the Veteran stated that he injured his back and neck in April 1977 on an obstacle course during active duty for training.  The Veteran testified that he did not have back and neck problems prior to service and that he had back and neck problems since the in-service injury.  The Veteran's spouse also testified during the hearing.  She stated that she knew the Veteran prior to service and that he was in good health.  She testified that she remembered the Veteran telling her during service that he injured his neck and back during the obstacle course and that he sought treatment in service.  She further stated that he has experienced back and neck pain since service.  

The Veteran also testified before a Decision Review Officer in June 2013.  During this hearing, the Veteran stated that he began receiving treatment from a chiropractor in approximately 1978.     

Additionally, the Veteran submitted several lay statements from his friends and family members.  A September 2010 lay statement from the Veteran's aunt stated that the Veteran was healthy prior to service.  She further stated that she was aware of the fact that he injured his back while on active duty.  The Veteran's wife submitted a lay statement in December 2009 and stated that the Veteran was in excellent physical health prior to service.  She also noted that he sustained physical injuries to his neck and back while on active service.  The Veteran's mother also submitted a lay statement in September 2010.  She stated that the Veteran called her during active duty training and told her that he injured his back.  She further stated that the Veteran told her that he had back and neck problems from service.  The Veteran submitted additional lay statements from his pastor and from a friend.  These statements noted that the Veteran has been experiencing back and neck pain for decades.  

The Board finds the statements of the Veteran, his mother, and his spouse to be competent and credible.  They are competent to describe the health of the Veteran prior to service, the injury that occurred during service, and the recurrence of symptoms since separation from service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the Board finds these statements to be credible as the Veteran, his spouse, and his mother have consistently reported that the Veteran was healthy prior to service, that he injured his back and neck during service, and that he has had back and neck pain since service.  

Although this injury is not documented in the Veteran's service treatment records, the Board notes that the Veteran was noted to have a normal spine upon entrance into service in January 1977.  Treatment records from July 1977 do note that the Veteran reported back pain during service.  Although this treatment record is dated after the Veteran's active duty for training period, it does confirm the Veteran's contention that he continued to have back pain after the April 1977 injury.  

The Board finds the testimony that the Veteran did not have back or neck problems prior to service, that he experienced an in-service back and neck injury, and that he continued to experience back and neck pain since service to be highly probative.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for degenerative disc disease of the lumbar spine and degenerative disc disease of the cervical spine is warranted.     


ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine is granted. 

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.  


REMAND

In March 2014, the RO issued a rating decision regarding entitlement to TDIU and entitlement to service connection for right and left leg conditions, headaches, coronary artery disease, sleep apnea and left shoulder condition, as well as higher ratings for depressive disorder, right ankle strain, right knee replacement, left knee condition, and left hip condition.  The Veteran submitted a notice of disagreement in March 2014.  In an April 2014 communication with the Veteran, VA confirmed that the Veteran intended to appeal all issues on the March 2014 rating decision.  As to date, the RO has not issued a statement of the case addressing these issues.  This should be accomplished.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran a statement of the case regarding the issues of entitlement to TDIU and entitlement to service connection for right and left leg conditions, headaches, coronary artery disease, sleep apnea and left shoulder condition, as well as higher ratings for depressive disorder, right ankle strain, right knee replacement, left knee condition, and left hip condition.  The Veteran should be advised that if he wants the Board to consider this matter, he should timely submit a substantive appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


